

REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT is made as of the 15th day of January, 2008


AMONG:

THERETIREMENTSOLUTION.COM, INC., a corporation formed pursuant to the laws of
the State of Nevada and having an office for business located at 110 William
Street, 22nd Floor, New York, New York 10038 (“Company”);


AND:
ROMEL ENTERPRISES, INC., a corporation formed pursuant to the laws of the State
of Utah and having an address at 125 East Main Street, Suite 121, American Fork,
Utah 84030 (“Romel”);


AND:
TYVAN ENTERPRISES, INC., a corporation formed pursuant to the laws of the State
of Utah and having an address at 125 East Main Street, Suite 121, American Fork,
Utah 84030 (“Tyvan”);


AND:
BADACO, INC., a corporation formed pursuant to the laws of the State of Utah and
having an address at 125 East Main Street, Suite 121, American Fork, Utah 84030
(“Badaco”);


AND:
LUCASA, LLC, a limited liability company formed pursuant to the laws of the
State of Utah and having an address at 265 North 20 West, Pleasant Grove, Utah
84062 (“Lucasa”);


 AND:
KAYS CREEK CAPITAL MANAGEMENT, LLC, a limited liability company formed pursuant
to the laws of the State of Utah and having an address at 1836 West Phillips
Street, Kaysville, Utah 84037 (“Kays” and together with Romel, Tyvan, Badaco and
Lucasa, the “Principals”).


WHEREAS:


A. Company is a reporting company whose common stock is quoted on the Over the
Counter Bulletin Board;


B. Pursuant to the terms of a Membership Interest Purchase Agreement, dated as
of the date hereof (the “Purchase Agreement”) among Company, Boya Systems, LLC,
Lucasa, Kays and Investment Tools and Training, LLC, the Principals were issued
shares of Company common stock (the “Purchase Shares”);
 

--------------------------------------------------------------------------------


 
C. The shares of Company common stock, together with any securities received in
replacement of such shares or as stock dividends or splits, all securities
received in replacement of such shares in a recapitalization, merger,
reorganization, exchange or the like, and all new, substituted or additional
securities or other properties to which the Principal is entitled by reason of
Purchaser’s ownership of the Purchase Shares are referred to collectively herein
as the “Company Shares;”


D. As an inducement to enter into the Purchase Agreement, Company has agreed to
grant to the Principals certain registration and other rights in respect of the
Company Shares beneficially held by them.


NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and the mutual covenants, agreements, representations and warranties contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:


ARTICLE 1
REGISTRATION RIGHTS


Piggy-Back Registration


1.1 The Principals will be entitled to “piggy-back” registration rights on
registrations of Company, subject to the right of its underwriters to reduce pro
rata, in view of market conditions, the number of shares of the Principals
proposed to be registered and subject to any limitations pursuant to Rule 415
under the Securities Act of 1933, as amended (the “Securities Act”). Company
shall notify all Principals in writing at least twenty (20) days prior to filing
any registration statement under the Securities Act, for purposes of effecting a
public offering of securities of Company and will afford each Principal an
opportunity to include in such registration statement all or any part of the
Principal’s Company Shares then held by such Principal. Each Principal desiring
to include in any such registration statement all or any part of such
Principal’s Company Shares then held by such Principal shall, within ten (10)
days after receipt of the above-described notice from Company, so notify Company
in writing, and in such notice shall inform Company of the number of securities
such Principal wishes to include in such registration statement. If a Principal
decides not to include all of its securities in any registration statement
thereafter filed by Company, such Principal shall nevertheless continue to have
the right to include its Company Shares in any subsequent registration statement
or registration statements as may be filed by Company with respect to offerings
of its securities, all upon the terms and conditions set forth herein.


Registration Expenses


1.2 The registration expenses (exclusive of underwriting discounts and
commissions) of all of the registrations under Section 1.1 above will be borne
by Company.
 
-2-

--------------------------------------------------------------------------------


 
Transfer of Registration Rights


1.3 The registration rights may be transferred to a third party transferee who
acquires at least 10% of a Principal’s Company Shares. Transfer of registration
rights to a family member or for estate planning purposes will be without
restriction as to minimum shareholding, but any shares so transferred shall be
included in the calculation of the 10% figure referred to in Section 1.1 hereof.


Other Registration Provisions


Additional Obligations


1.4 Company agrees to the following additional obligations with respect to any
registration (a “Registration Statement”) filed by it hereunder:


(a) Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to the Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the Securities Act, as may
be necessary to keep such Registration Statement effective at all times during
the Registration Period, and, during such period, comply with the provisions of
the Securities Act with respect to the disposition of all Company Shares of
Company covered by such Registration Statement until such time as all of such
Company Shares shall have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof as set forth in such
Registration Statement. In the case of amendments and supplements to the
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of Company filing a report
on Form 10-Q, Form 10-K or any analogous report under the Securities Exchange
Act of 1934, as amended (the "1934 Act"), Company shall have incorporated such
report by reference into such Registration Statement, if applicable, or shall
file such amendments or supplements with the SEC on the same day on which the
1934 Act report is filed which created the requirement for Company to amend or
supplement such Registration Statement.
 
(b) For purposes of this Agreement, the “Registration Period” shall mean the
period commencing on the effectiveness of the Registration Statement and ending
upon the earlier of (i) the date as of which all Principals may sell all of the
Company Shares covered by such Registration Statement without restriction
pursuant to Rule 144 (or any successor thereto) promulgated under the Securities
Act, or (ii) the date on which the Principals shall have sold all of the Company
Shares covered by such Registration Statement.
 
(c) Company shall use its best efforts to (i) register and qualify, unless an
exemption from registration and qualification applies, the resale by Principals
of the Company Shares covered by a Registration Statement under such other
securities or "blue sky" laws of all applicable jurisdictions in the United
States, (ii) prepare and file in those jurisdictions, such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Company Shares for sale in such jurisdictions;
provided, however, that Company shall not be required in connection therewith or
as a condition thereto to (x) qualify to do business in any jurisdiction where
it would not otherwise be required to qualify but for this Section 3(e), (y)
subject itself to general taxation in any such jurisdiction, or (z) file a
general consent to service of process in any such jurisdiction. Company shall
promptly notify each Principal of the receipt by Company of any notification
with respect to the suspension of the registration or qualification of any of
the Company Shares for sale under the securities or "blue sky" laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.
 
-3-

--------------------------------------------------------------------------------


 
(d) Company shall notify each Principal in writing of the happening of any
event, as promptly as practicable after becoming aware of such event, as a
result of which the prospectus included in the Registration Statement, as then
in effect, includes an untrue statement of a material fact or omission to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and promptly prepare a supplement or amendment
to the Registration Statement to correct such untrue statement or omission.
Company shall also promptly notify the Principals (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when the
Registration Statement or any post-effective amendment has become effective,
(ii) of any request by the SEC for amendments or supplements to the Registration
Statement or related prospectus or related information, and (iii) of Company's
reasonable determination that a post-effective amendment to the Registration
Statement would be appropriate.
 
(e) Company shall use its best efforts to prevent the issuance of any stop order
or other suspension of effectiveness of the Registration Statement, or the
suspension of the qualification of any of the Company Shares for sale in any
jurisdiction and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension at the earliest possible moment and to
notify each Principal who holds Company Shares being sold of the issuance of
such order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.
 
(f) Company shall hold in confidence and not make any disclosure of information
concerning any Principal provided to Company unless (i) disclosure of such
information is necessary to comply with federal or state securities laws or
applicable rules and regulations of any relevant market or exchange, (ii) the
disclosure of such information is necessary to avoid or correct a misstatement
or omission in the Registration Statement, (iii) the release of such information
is ordered pursuant to a subpoena or other final, non-appealable order from a
court or governmental body of competent jurisdiction, or (iv) such information
has been made generally available to the public other than by disclosure in
violation of this Agreement or any other agreement. Company agrees that it
shall, upon learning that disclosure of such information concerning an Principal
is sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt written notice to such Principal and allow such
Principal, at such Principal’s expense, to undertake appropriate action to
prevent disclosure of, or to obtain a protective order for, such information.
 
-4-

--------------------------------------------------------------------------------


 
(g) Company shall use its best efforts to cause all of the Company Shares
covered by a Registration Statement to be listed on each securities exchange on
which securities of the same class or series issued by Company are then listed,
if any.
 
(h) Company shall cooperate with Buyer and, to the extent applicable, facilitate
the timely preparation and delivery of certificates (not bearing any restrictive
legend) representing the Company Shares to be offered and resold pursuant to the
Registration Statement and enable such certificates to be in such denominations
or amounts, as the case may be, as Buyer may reasonably request and registered
in such names as Buyer may request.
 
(i) Company shall use its best efforts to cause the Company Shares covered by
the Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to consummate the
disposition of such Company Shares.
 
(j) Company shall otherwise use its best efforts to comply with all applicable
rules and regulations of the SEC in connection with the registration hereunder.
 
(k) Within two (2) Business Days after the Registration Statement is declared
effective by the SEC, Company shall deliver, and shall cause legal counsel for
Company to deliver, to the transfer agent for such Company Shares (with copies
to the Principals) confirmation that such Registration Statement has been
declared effective by the SEC in such form as may be required by the transfer
agent to permit the consummation of sales under such Registration Statement.
 
1.5 Other registration rights provisions may be agreed to as are reasonable,
including cross-indemnification, the agreement by the Principals (if requested
by the underwriters in a public offering) not to sell any unregistered common
stock they hold following the effective date of the registration statement of
such offering, the period of time in which the registration statement will be
kept effective, underwriting arrangements and the like.


ARTICLE 4
GENERAL PROVISIONS


Notice


4.1 Any notice required or permitted to be given by any party will be deemed to
be given when in writing and delivered to the address for notice of the intended
recipient by personal delivery, prepaid single certified or registered mail, or
facsimile. Any notice delivered by mail shall be deemed to have been received on
the fourth business day after and excluding the date of mailing, except in the
event of a disruption in regular postal service in which event such notice shall
be deemed to be delivered on the actual date of receipt. Any notice delivered
personally or by facsimile shall be deemed to have been received on the actual
date of delivery.
 
-5-

--------------------------------------------------------------------------------


 
Further Assurances


4.2 Each of the parties will execute and deliver such further and other
documents and do and perform such further and other acts as any other party may
reasonably require to carry out and give effect to the terms and intention of
this Agreement.


Entire Agreement


4.3 The provisions contained herein constitute the entire agreement among
Company and the Principals respecting the subject matter hereof and supersede
all previous communications, representations and agreements, whether verbal or
written, among Company and the Principals with respect to the subject matter
hereof.


Inurement


4.4 This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.


Assignment


4.5 This Agreement is not assignable without the prior written consent of the
parties hereto.


Counterparts


4.6 This Agreement may be executed in counterparts, each of which when executed
by any party will be deemed to be an original and all of which counterparts will
together constitute one and the same Agreement. Delivery of executed copies of
this Agreement by facsimile will constitute proper delivery, provided that
originally executed counterparts are delivered to the parties within a
reasonable time thereafter.


Applicable Law


4.7 This Agreement is subject to the laws of the State of New York.


[Remainder of page intentionally left blank.]
 
-6-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.


THERETIREMENTSOLUTION.COM, INC.
   
By:
/s/ Nicholas S. Maturo
 
Name: Nicholas S. Maturo
 
Title: Chief Executive Officer
   
ROMEL ENTERPRISES, INC.
   
By:
/s/ Robert Oldham
 
Name: Robert Oldham
 
Title: President
   
TYVAN ENTERPRISES, INC.
   
By:
/s/ Rhett Andersen
 
Name: Rhett Andersen
 
Title: President
   
BADACO, INC.
   
By:
/s/ Bart D. Coon
 
Name: Bart D. Coon
 
Title: President
   
KAYS CREEK CAPITAL MANAGMENT, LLC
   
By:
/s/ Ryan Smith
 
Name: Ryan Smith
 
Title: Manager
   
LUCASA, LLC
   
By:
/s/ Shawn Lucas
 
Name: Shawn Lucas
 
Title: Manager

 
-7-

--------------------------------------------------------------------------------


 